Title: To Thomas Jefferson from John Nicholas, [ca. 20 February 1781]
From: Nicholas, John
To: Jefferson, Thomas



[ca. 20 February 1781]

Since I wrote last I have discovered many other Letters from Mrs. Byrd which exasperates me in such a manner that I have determined to keep the one I mentioned to you secure with the rest for my own justification and untill I hear from you shall act agreeable to the dictates of my own reason. As Majr: Tuberville was so imprudent as to suffer Hare to go to Westover and as I have made discoveries on our part which tend to the injury of America I doubt not but some thing as great on the other may be brought to view. I therefore put off all feemale respect for the present and send Maj. Tuberville to Westover that all property presents &c. &c. from the enemy may be returned to the Vessell and the whole Correspondence between that Lady and the Enemy fairly investigated.

J.N.

